DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because figures 5-10 are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1 and 7, the acronyms should be spelled out the first time that they appear in the claims and followed by the acronym in a bracket.
In claim 1, line 3 “USB” should be “Universal Serial Bus (USB)”
In claim 1, line 6, “FS” should be “Full Speed (FS)”
In claim 7, line 2, “LS” should be “Low Speed (LS)”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed invention are Kamihara et al US publication US 20180212796 and Santhanam et al US publication US 20100049880. Yamada discloses a circuit device includes first and second physical layer circuits connected to a first bus and a second bus that comply with a USB standard, a processing circuit that performs processing for transfer packet and a monitor circuit that performs a monitor operation with respect to the first and second buses; and a bus switch circuit that switches on or off a connection between the first bus and the second bus based on a monitor result from the bus monitor circuit (see figure 4 and the abstract). However, Kamihara monitors the device chirp K for a USB high speed (HS) operation while the claimed invention monitors device FS_J chirp for a USB full speed (FS) operation. The prior art Santhanam further discloses a USB speed detection logic including detecting full-speed FS_J chirps (see figure 1b and figure 3). However, Santhanam fails to disclose the switching circuit and/or any switching operation of the USB bus. The Examiner also cannot find a reasonable motivation to combine the prior arts in the manner claimed in claim 1.
Other dependent claims inherit the allowable subject matter of the claim above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam et al US Patent No. 10,802,566 disclose USB interface PHY for devices the support different speed modes HS/FS/LS.
Low et al US publication US 20170277249 discloses methods and apparatuses relating to USB high-speed chirp detection
Lin et al US publication US 20170010997 discloses USB control circuit with built-in bypass
Chan et al US patent No. 9,348,781 discloses detecting connection/disconnection of LF/FS USB device
Turner et al US publication US 20060047881 discloses an Universal Serial Bus (USB) transceiver interface to handle threshold shift of a USB 2.0 bus during high-speed chirp
Lin et al US publication US 20030212841 discloses  hardware for changing operational modes of a Universal Serial Bus (USB) device includes having a detection circuit monitor the connection status of the USB device
Intel publication “USB 2.0 Transceiver Macrocell Interface (UTMI) Specification”


This application is in condition for allowance except for the formal matters identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184